Case 2:19-cv-00066-JRG Document 346 Filed 07/16/20 Page 1 of 3 PageID #: 34569



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,                     Civil Action No. 2:19-cv-00066-JRG
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,
AND PANOPTIS PATENT                                 JURY TRIAL DEMANDED
MANAGEMENT, LLC,

                                 Plaintiffs,

        v.

APPLE INC.,

                                 Defendant.


 APPLE INC.’S UNOPPOSED MOTION FOR LEAVE TO FILE FURTHER RESPONSE
          TO THE COURT’S QUESTIONS AT STATUS CONFERENCE

        Apple Inc. moves for leave to file a further response to the Court’s questions at the status

conference occurring on July 15. Apple requests leave for this response to explain the restrictions

in place in the relevant foreign jurisdictions on depositions that have affected depositions of the

parties’ experts in this case.



                                               Respectfully submitted,

  Dated: July 16, 2020                         /s/ Melissa R. Smith
                                               Mark D. Selwyn (pro hac vice)
                                               mark.selwyn@wilmerhale.com
                                               WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                               950 Page Mill Road
                                               Palo Alto, CA 94304
                                               Telephone: (650) 858-6000
                                               Facsimile: (650) 858-6100
Case 2:19-cv-00066-JRG Document 346 Filed 07/16/20 Page 2 of 3 PageID #: 34570



                                   Mindy Sooter (pro hac vice)
                                   mindy.sooter@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                   1225 Seventeenth Street, Suite 2600
                                   Denver, CO 80202
                                   Telephone: (720) 274-3135
                                   Facsimile: (720) 274-3133

                                   Joseph J. Mueller (pro hac vice)
                                   Timothy D. Syrett (pro hac vice)
                                   timothy.syrett@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   60 State Street
                                   Boston, MA 02109
                                   Telephone: (617) 526-6000
                                   Facsimile: (617) 526-5000

                                   Brittany Blueitt Amadi (pro hac vice)
                                   brittany.amadi@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   1875 Pennsylvania Avenue NW
                                   Washington, DC 20006
                                   Telephone: (202) 663-6000
                                   Facsimile: (202) 663-6363

                                   Melissa R. Smith
                                   State Bar No. 24001351
                                   melissa@gillamsmithlaw.com
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, TX 75670
                                   Telephone: (903) 934-8450
                                   Facsimile: (903) 934-9257


                                   Attorneys for Defendant Apple Inc.




                                     -2-
Case 2:19-cv-00066-JRG Document 346 Filed 07/16/20 Page 3 of 3 PageID #: 34571



                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on July 16, 2020 on

all counsel who have consented to electronic service.


                                                /s/ Melissa R. Smith




                                              -3-
